Citation Nr: 0920193	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-29 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.  

2.  Entitlement to service connection for a left leg 
disability, other than varicose veins.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1950 to 
June 1953 and from June 1954 to December 1978.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision.  

It is noted that service connection was granted for a left 
ankle disability by a February 2009 rating decision.  As this 
is considered a full grant of benefits, that issue is no 
longer before the Board.


FINDINGS OF FACT

1.  The evidence fails to show the presence of a left foot 
disability.

2.  The evidence fails to show the presence of a left leg 
disability, other than varicose veins, (for which service 
connection is already in effect).


CONCLUSIONS OF LAW

1.  Criteria for service connection for a left foot 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Criteria for service connection for a left leg 
disability, other than varicose veins, have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran testified at a hearing before the Board in 
September 2005 that he had occasional swelling in his foot 
and ankle and he reported that he had continually worn 
support hose on his left leg for the past 20-25 years.  The 
Veteran reported that while in the Coast Guard he was in a 
storage area on a ship and several wooden crates fell on his 
left leg/ankle/foot, pinning it against a wall.  The Veteran 
indicated that he was diagnosed with a sprain, but reported 
that it was smashed and sore.  The Veteran indicated that his 
left leg was examined yearly by his private doctor, Dr. 
Buford.

At the Veteran's retirement physical in February 1978 it was 
noted that he had sprained his left ankle in 1958, which had 
been occasionally painful since but was not incapacitating.  
The Veteran's lower extremities were found to be normal, with 
the exception of superficial varicosities.  

The Board does not dispute that the Veteran injured his left 
ankle in service, as service connection was granted for this 
disability by a rating decision in 2009.  Similarly, the 
Board does not dispute that the Veteran has varicose veins in 
his left leg that cause swelling, as service connection was 
also granted for that disability by a 1979 rating decision.  
The issue before the Board in this decision is whether the 
Veteran has some other disability of either the left leg or 
the left foot as a result of his time in service.  For the 
reasons discussed below, the Board concludes that the 
evidence fails to show a separate left foot or leg disability 
beyond his left ankle disability and his varicose veins.
Following service, the Veteran underwent a VA examination in 
1979 where he reported having sprained his ankle a number of 
years previously, but it was noted that it had cleared up and 
presented no difficulty at that time.  It was noted that the 
Veteran had varicose veins in his left leg.

In his November 2003 notice of disagreement, the Veteran 
repeated his account of the ankle injury during service and 
indicated that he had worn support hose off and on since.  In 
July 2004, Dr. Buford indicated that the Veteran had a crush 
type injury to his left ankle in service and had had 
continued problems and discomfort since then.  Dr. Buford 
noted that the Veteran had been taking medication, using 
heat, and wearing support socks to treat the in-service 
injury.  However, Dr. Buford did not specifically identify 
any current disability affecting the left leg or foot other 
than the ankle.

Following the Veteran's hearing, the Board remanded the 
Veteran's claim to obtain additional treatment records and to 
obtain a VA examination.

Many additional private treatment records were obtained, but 
they fail to identify a specific leg or foot disability, 
aside from noting the presence of varicose veins on a number 
of occasions and indicating in November 2002 that the Veteran 
had decreased sensation in his left foot and leg and had been 
wearing support hose (this note also reported that the 
Veteran had persisting recurring problems with his left ankle 
since an in-service injury in 1952).

The Veteran underwent a VA examination in August 2008 at 
which the examiner stated that the Veteran had no symptoms 
related to his left foot.  The examiner discussed the 
Veteran's left ankle extensively, and concluded that 
residuals from the in-service injury were present (and based 
on this finding, service connection was granted for a left 
ankle disability).  With regard to the left leg, the examiner 
found varicose veins, (already service connected ) which he 
noted were the cause the swelling in the Veteran's left leg, 
and he observed that the Veteran wore support hose to treat 
his varicose veins.

As noted above, the Veteran was granted service connection 
for his left ankle disability by a February 2009 rating 
decision.  In that same decision, the disability rating for 
his varicose veins was increased, (based on the findings made 
at the VA examination in August 2008).  

It is somewhat unclear whether the Veteran intended to file 
separate left leg, ankle, and foot claims, or whether they 
were simply adjudicated that way.  Throughout his appeal, the 
Veteran seems to have referred to the leg/ankle/foot together 
in written statements and in his oral testimony, linking all 
of his left leg problems to the crushing injury to his left 
ankle while in service.  It also may be the Veteran was 
simply seeking benefits for varicose veins, being confused by 
the fact that he was assigned a noncompensable evaluation in 
1979; and therefore believing he had not in fact received 
service connection for it.  (In this regard, the Veteran has 
not disagreed with the 2009 evaluation assigned for his 
varicose veins.)  

In any case, no medical evidence has been produced indicating 
that any disability of the left foot and leg (not already 
service connected) exists.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the 
criteria for service connection for either a left leg or a 
left foot disability have not been met, and the Veteran's 
claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in March 2008, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above; 
as well as describing how disability ratings and effective 
dates are established. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
Veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.








ORDER

Service connection for a left foot disability is denied.

Service connection for a left leg disability, other than 
varicose veins, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


